                                    


Exhibit 10.40
[Aetna Logo]




Aetna Inc.
151 Farmington Avenue
Hartford, CT 06156
Thomas W. Weidenkopf
Executive Vice President and Chief
Human Resources Officer
Phone: 212-457-0752


December 22, 2017




Richard M. Jelinek
Executive Vice President, Enterprise Strategy
100 Park Avenue, 12th Floor
New York, NY 10017


Dear Rick,


In connection with the transactions contemplated by the Agreement and Plan of
Merger dated as of December 3, 2017 among CVS Health Corporation, Hudson Merger
Sub. Corp. and Aetna Inc., and in order to mitigate the potential adverse tax
consequences to you under Section 280G and 4999 of the Internal Revenue Code
arising from compensation that may become payable to you in connection with a
termination of employment, we have agreed as follows:


•
The 2015 Performance Stock Unit Awards otherwise scheduled to vest on November
2, 2018, shall automatically, without further action of the Company or its
Committee on Compensation and Talent Management, be fully vested (at 120% of the
target number granted), accelerated and paid to you in Company shares (net of
applicable taxes) on December 27, 2017.



•
The Restricted Stock Units otherwise scheduled to vest on November 2, 2018,
shall automatically, without further action of the Company or its Committee on
Compensation and Talent Management, be fully vested, accelerated and paid to you
in Company shares (net of applicable taxes) on December 27, 2017.



We have agreed that the shares paid to you pursuant to this agreement are
transferable on December 29, 2017 upon delivery to your UBS account (subject to
normal Company preclearance procedures). We have also agreed that, if prior to
November 2, 2018, the original vesting date of your 2015 Performance Stock Unit
Award and Restricted Stock Units, your employment is terminated for cause or you
voluntarily terminate your employment prior to such date, then promptly
following such termination of employment, you will surrender to the Company the
net after-tax shares issued to you pursuant to this agreement that would not
have vested other than because of the acceleration provided to you pursuant to
this agreement (or, if applicable, you will repay to the Company the net
after-tax amount of cash received by you on any sale of such shares).


        
AETNA INC.    
 
AGREED AND ACCEPTED


 
 
 
 
 
 
/s/ Thomas W. Weidenkopf
 
/s/ Rick Jelinek    
By:
Thomas J. Weidenkopf
 
Rick Jelinek
 
 
 
 
 
Dated:
12/27/17
 
Dated:
 12/22/17



                





